         Case 1:20-cv-00943-PB Document 44 Filed 04/16/21 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


Carl Alexander Cohen
                                             Case No. 20-cv-943-PB
  v.                                         Opinion No. 2021 DNH 074

Boston Scientific Corporation et al.


                                    ORDER

       Alexandre Mouchati, one of the defendants in this product

liability case, has moved to dismiss the plaintiff’s claims

against him for failure to effect service of process.            Plaintiff

Carl Alexander Cohen has responded by both objecting to

Mouchati’s motion and filing his own motion to extend the time

for completion of service until March 17, 2021.

       Cohen filed this case in state court on July 23, 2020.           In

accordance with state law, a state court judge required Cohen to

serve the complaint on or before September 10, 2020.            That same

day, one of the other defendants removed the case to federal

court.    Mouchati answered the complaint on November 4, 2020 but

claimed as an affirmative defense that Cohen had failed to

properly serve the complaint.        He thereafter continued to

participate in the litigation until March 3, 2021, when he filed

his motion to dismiss.      Cohen responded by objecting to

Mouchati’s motion to dismiss, completing service on Mouchati on




                                      1
       Case 1:20-cv-00943-PB Document 44 Filed 04/16/21 Page 2 of 4



March 17, 2021, and filing his motion to extend the service of

process date.

     The issue the parties ask me to resolve is governed by Fed.

R. Civ. P. 4(m), which ordinarily requires a complaint to be

served within 90 days after it is filed.        In cases like this one

that reach a federal court by removal, the 90-day period begins

to run from the date of removal.        28 U.S.C. § 1448.    Because

this case was removed on September 10, 2020, Cohen had until

December 9, 2020 to complete service on Mouchati.         The record

reveals that Cohen missed the mark by slightly over three

months.1

     Although Mouchati argues otherwise, Rule 4(m) allows a

court to extend the service of process deadline without a

finding of good cause for the extension.        See Zapata v. City of

New York, 502 F.3d 192, 196 (2d Cir. 2007).        Instead, in this

case, Cohen need only satisfy the less demanding “excusable

neglect” standard.    See United States v. McLaughlin, 470 F.3d

698, 700 (7th Cir. 2006).

     Here, the relevant circumstances warrant an extension of

the service deadline and qualify as excusable neglect.          First,

Mouchati has suffered no prejudice as a result of Cohen’s


1 Mouchati argues that Rule 4(m) does not apply because Cohen
failed to comply with the state court service of process
deadline. This argument fails because the case was removed
before that deadline passed.


                                    2
       Case 1:20-cv-00943-PB Document 44 Filed 04/16/21 Page 3 of 4



failure to complete service by the December 9, 2020 deadline

because he has been a full participant in the case since he

answered the complaint on November 4, 2020.        Second, Cohen acted

in good faith.   Third, although Cohen’s counsel should have been

more attentive to the need to complete service on Mouchati given

his assertion in his answer that service had not been properly

completed, counsel’s failure to pursue the issue immediately is

understandable given Mouchati’s representation in a companion

case filed in state court that the companion case could be

safely dismissed because Cohen would be free to pursue his

claims in the federal court action.       Finally, I note that a

dismissal now without prejudice would result in subsequent

litigation over whether the statute of limitations should bar

the filing of a new complaint.      A dismissal that could result in

the complete preclusion of Cohen’s claims against Mouchati is

simply too harsh a penalty for a brief delay in completing

service of process.    See generally Tubens v. Doe, 976 F.3d 101,

104-06 (1st Cir. 2020); Lemoge v. United States, 587 F.3d 1188,

1198 (9th Cir. 2009).

     Mouchati’s motion to dismiss (Doc. No. 36) is denied and

Cohen’s motion for an extension of time to complete service

(Doc. No. 42) is granted.




                                    3
        Case 1:20-cv-00943-PB Document 44 Filed 04/16/21 Page 4 of 4



      SO ORDERED.

                                         /s/ Paul Barbadoro
                                         Paul Barbadoro
                                         United States District Judge

April 16, 2021

cc:   Alfred T. Catalfo, Esq.
      Anne Dieruf, Esq.
      Benjamin R. Novotny, Esq.
      Emily D. Steeb, Esq.
      Lauren Pritchard, Esq.
      Michael J. Carroll, Esq.
      Edward J. Sackman, Esq.
      William J. Flanagan, Esq.




                                     4
